OFFICEOFTHE.AlTORNEY       GENERALOFTEXAS
                  AUSTIN
xon. 68O.H.   Sheppard, page 2




          *In paming   upon Claiias presented   to   this
     departmemtfor paymoat It becomes neoeenary
     for legal oonstruatlon of the wording, 'lo de-
                            Does this mean that a
     partment Ran 9X1)811Fz.'
     department oan not contra& for more than one-
     fourth of the appropriation during any one
     qaarterT To be epecffic: A departmnt, dur-
     ing the first quarter of the fisoal year, make8
     pamhaeeo to the amount of one-fourth of its
     appropriation. During this came quarter the.
     department head contraate against the omnmt
     available for.tho next wter.      I8 such po-
     o&lure legal? In other words, doerrthe de-
     partment head have the right to contraot for
     supplies during the present quarter agabst
     the appropriation that becomes available in
     the next ensuing quarter and to pay for 8ame
     awwdlnglyt*
          In construing the above'rider, it must be aonrs
In mind that the &me   function of this department, as
well aa that of the courts, is to determine the legisla-
fire intent, and in 80 doing, due regard nuet be had to
the ,old la8, the eril and the remed~.~ (Art.10, Seo. 6,
R.C.S.1925), and that construction of a statute should be
adopted which is reasonable and which will effeetixatethe
prrpoee of the Legislature In &opting It. Imperial Irri-
gation Co. ~.Jayne, 104 Tux.395,  13138. II.676; OliWr t.
State, 86 Cr.R.160, 144 S. II.604. A statute elmuld not
be given a oonstruotion that will render It rain snd pur-
poseless, Af it can be otherwise construed. Stolte v. Xar-
ren (Cir.App,) 191 8. T. 600.
          It must be recognlm3d that previous approprla-
tion bills had, by their term, plaoed it within the power
of a department to exhaust completely its appropriations
for the plrposus above mentioned in the quoted rider, dtw-
Ang the early part of the fiscal year5 and that in manf
instances such appropriation had been thus mhaueted in
the early part of the fiscal year, leading to the result
that the departnnmt vae without apFopiated   funds avail-
able for such purposes during the latter part of the tie-.
cal year, so that there ensued either a partial paralyala
of the funotiona of the department or an application al-
lowed br th8 ciovernorfor a defioiencp ramant.   This ras
the old law and the e-r11at which the Legislature was
.    ’


lion.Gee. li. Sheppard, page 3




striking In the rider'quoted.
           The remedy applied by the Legielature ohviouely
was intended to require that the appropriationa namd be
diTided Ant0  quartere, each of uhich wae to sew8 to
oarry on the functions of the department during the par-
ticularquarter of the year in whioh It might be, umber
the ridor, s8xp8tieds. The Legielature was not conoerrmd
lolely with the matter of when the money might be actual-
        out, for thie Qonstruotion vould permit a depart-
ly E""
men to purchase aud uee eu plies during the first quarter
of the year out of its oont!ngent fund and contract that
payrmnt ehould be nude therefor out of the monies In eald
appropriation available for expenditure only during the
last quarter. The Leglslatum, if that construotion were
to be adopted by thie department , vould hare done a futile
and parpoeeloes thing in enaoting the rider, einae the evil
at which it wae striking would be undlsturb8d.
          In our opinion, the Logielatire intention vae
olearly to require that eaah quarter~s appropriation
tight be expond8d during that qua+r   ~only for depart-
montal ax nsee neaeeearily lnourr8d In carrying out
the fumt ;ee
          ous of the department during that quarter or
8xtending into the eubeequent quarter or quarters, and,
oouvoreely, that appropria$loue available for expenditure
during eubsequont quarter8 should not be obligated to pay
sxpenses Azmwred for euppliee or servieee used in carry-
ing on the funotions of the department in an earlier quar-
ter of the fisaat year.
          Lexicographers define the term *expense* as hav-
ing varioue meanings, among them being *to pay outs, *to
lay out", @to ep8nd#, and 'to dispoeo of*. Webster states
that in aooounting praotiae, *the creation of a llabillty~
is regarded aa an 88xpenditure~. We think that it was in
this latter sense that the term was us8d by the Loglsla-
ture . 888 the ease of Norman, Auditor, v. Central Xen-
tuoky Lunatio A8yluuQ (ICy)17 5. v. 16G.
          Zt is our opinion, therefore, that a contract
for supplies to be delivered during an early wartor of
the fieoal year le to a8 regarded as an *orpondlturew of
the purchase price therefor during that quarter, though
aotual payment is to be made in a later quarter out of
Eon. Gee. 8. Sheppard, Page   4




fuzeleov8%lsble for expsnd.%tureIn eucb later quartor.
           l8 do not, horever, belleve that t&e L@sla-
tur8 i&8aded   $0 prohibit a department fm3?2COZhraUt%Dg,
in en early quarter or the flsoal year, for supplies
to a43delivered during a 8ua88qw.mtquarter, and paid
for during such subsequent quart8r out of fmde avafl-
able for axpendlture In such subeequsnt quarter.




                                          R. 'li.
                                                FelrchUd
                                                AJ3eistant